Mr. Justice Sifre
delivered the opinion of the Court.
Appellant was sued by her husband in the Superior Court of Puerto Rico, San Juan Part, in an action of divorce for cruel treatment and grave injury. The essential averments of the complaint having been denied, the case was heard on the merits and a decree rendered declaring the matrimonial bond broken and dissolved and granting-plaintiff the patria potestas over his minor daughter, and her custody to the defendant. The latter appealed from the judgment.
The evidence introduced to support the allegations of the complaint consisted of the testimony of a witness called Vir-*903gilio León, and the testimony of plaintiff himself.- The former testified that on a certain day of April, -1952, while he was at the police headquarters in Guaynabo, the defendant came in a violent manner and in his presence, addressing plaintiff, told him “whether he believed that with $100.00 that he gave her she could live; that he had to give her at least $125.00 ...,” calling him besides “a dirty scoundrel.” Plaintiff testified in brief that he is a lieutenant of the police force and that he has been a member of the force for twenty-three years; that he has three children by his marriage to the defendant, two of them whom are of legal age; that he has been “very unhappy” in his marriage, having tolerated his wife’s bad temper because of the children; that defendant has constantly harassed him cruelly, without any reason, trying to vex him at all times. For trivial matters she called him an intruder and “cursed his mother” telling him that “she was a stupid old woman”; that she “gave him a restless life” and that such conduct has been continuous, almost always in private; when he arrived home she received him “with a row and insults.” Because of defendant’s temper he has had trouble with his neighbors, and that in Canó-vanas, Trujillo Alto and Guaynabo, in the presence of his subordinates “she would barge into the office, and violently, for any reason,” insult him; because of that ill treatment, which he received ever since he married, “since we had our first baby” plaintiff is “constantly in a nervous condition” and “he can hardly work in peace”; he had the misfortune of marrying a woman who has failed to understand him and “who has reached the conclusion that merely because she is my wife, she can mistreat me.”
As to the evidence introduced by the defendant, it is enough to state that in her testimony she denied all of plaintiff’s averments, and that the witness Emilia Serrano testified that for the last four years she'has been a neighbor of the parties in litigation, whom she visited frequently; that *904the defendant treated her husband nicely; that she never heard her insulting him, nor saw them quarreling; or ever ■heard plaintiff insulting defendant either, that they treated each other “affectionately.”
The appellant prays that we reverse the judgment on the ground that the trial court erred in weighing the evidence and in considering it sufficient to decree the divorce.
 In the findings of fact which we shall now enumerate to make the discussion clearer, the trial court sets forth, in part, the following:
(1) “The plaintiff... and the defendant... contracted marriage..., on April 9, 1925 and have begotten during their marriage three children, two of which are of age, and the third daughter. . . is fourteen years old.
(2) “The plaintiff.. . has been a member of the Insular Police of Puerto Rico for approximately twenty-three years and at present has the rank of Lieutenant.
(3) “For the last four years, plaintiff has been serving the Insular Police in the towns of Canóvanas, Trujillo Alto and Guaynabo and during that time the defendant has lived in Puerta de Tierra. .., mainly because it is convenient for her youngest daughter’s education, and the plaintiff came to the house. . . occasionally, when he had leave or vacation and he gave his wife... the amount of $100 monthly to attend to her needs and those of her daughter.
(4) “The relations between plaintiff and defendant have been tense for some years and the plaintiff, and possibly defendant herself, have endured such difficulties and tenseness without breaking definitively, undoubtedly for their children’s sake.
(5) “How did this tenseness and misunderstanding came about? We do not know and the parties have not explained it.
“We conclude, however, taking into consideration our impression of the temper and character of the parties by their conduct in the witness stand and their general composure, that the defendant assumed a bitter attitude towards the plaintiff and he in turn became indifferent and estranged.
(6) “When the plaintiff returned home on his free days, the defendant attacked and insulted him, degrading him in his dignity, and besides because of her bitter disposition she caused *905trouble with the neighbors. At times when either he delayed sending the $100 or defendant insisted having the allowance increased, she appeared at the police headquarters where her husband was in service... and in front of his subordinates insulted and provoked him, these incidents having taken place at the police headquarters of Canóvanas, Trujillo Alto and Guaynabo. The last incident was early in April, 1952 at the Guaynabo Station, where, defendant arrived and addressing plaintiff told him sharply that he had to give her more than $100 and called him a dirty scoundrel in the presence of a chauffeur of the municipal government of Guaynabo who was there at the time. On that day two policemen were sleeping in a room next to the main quarters of the station where the incident occurred and the plaintiff later ascertained that they had overheard what took place there.
(7). “Defendant’s attitude, in her house as well as when she appeared at the police station where the plaintiff serves or has served, has made him restless to such an extent that he is unable to work in peace, feeling aggrieved and humiliated before his subordinates and harassed everywhere because of the unruly temper of his wife, the defendant.”
As to finding 4, the truth is that the defendant objected to the divorce. In connection with No. 5, if the circumstances mentioned therein would warrant the inferences derived therefrom by the trial court, defendant’s unruly temper, alone, would not help the plaintiff. Figueroa v. Pierluisi, 25 P.R.R. 460, 463, 464; 17 Am. Jur., p. 179. Referring to finding 6, we find no ground in the evidence to support the statement that the defendant “attacked” plaintiff when as we have seen, he arrived home occasionally. Neither do we find any basis to support the statement that she “insulted him degrading him in his dignity,” for although plaintiff testified that when he arrived home he was insulted, he confined himself to the general éxpression that the defendant insulted him, without explaining the kind or nature of the insults. The same thing holds as regards the statements made by the trial court in connection with the trouble had with the neighbors, inasmuch as the plaintiff also refers to *906them in inaccurate and general terms without giving facts illustrating their nature and importance. It may be noticed that it is stated in the finding under consideration that when the allowance was not received on time or when the defendant insisted that it be increased, she appeared at the station and “insulted and provoked plaintiff,” this having occurred in Canóvanas, Trujillo Alto and Guaynabo. However, according to plaintiff himself, on a single occasion defendant visited him at the police station to ask him for an increase in the monthly allowance, which incident took place at Guay-nabo, shortly before the complaint was filed, on which occasion she called him a “dirty scoundrel,” words which by themselves and considered in isolation would not warrant a divorce decree. Galip v. Drag, 28 P.R.R. 767, 769; Manich v. Quero, 38 P.R.R. 83, 94. As to the occasions when defendant went to Trujillo Alto and Canóvanas, all that plaintiff said was that the defendant arrived at the afore-mentioned headquarters and sharply “for any reason” insulted him, plaintiff having failed again to give the court the facts, as well as the nature of the insults received or their cause.
In view of the former analysis we need not comment on finding 7.
In its conclusions of law the trial court estates that from the moment that a wife fails to use the means that the court mentions to obtain financial support from her husband, and “chooses to employ the coercive means of an unruly and insulting attitude, if her conduct is continuous and persistent she may establish a ground for divorce for cruel treatment if, because of her attitude she brings upon her husband such uneasiness, restlessness and suffering that further marital cohabitation becomes intolerable,” as in its opinion is the case herein. (Italics ours.) Assuming, without deciding, that the rule of law set forth in that conclusion is correct, we find that the fact on which it is based is lacking, to wit, that the defendant “continually and persistently” used “the coercive *907means of an unruly and insulting attitude” to obtain it. We have already said that the plaintiff only mentioned a single occasion when the defendant insulted him because she was demanding an increase in the monthly allowance. Aside from that incident — which took place in Guaynabo — plaintiff referred to none other with that motive. At no time did he say that the marital differences were due to such a cause.
As to the statement charging defendant with “the persistent and continuous” use of the “coercive means of an unruly and insulting attitude,” we do not find that it is supported or justified by the evidence. Undoubtedly, the plaintiff testified that the defendant “has constantly harassed him cruelly,” trying “always” to vex him, and that such treatment was continuous, having endured it for a long number of years, but neither can there be any doubt that such statements lack legal effectiveness, in the absence of evidence regarding the facts and acts which are characterized by plaintiff as continuous and persistent. It has been correctly decided that statements of a witness charging that the defendant in an action for divorce “always” or “continually” did certain things are of little value because they are vague and indefinite. De Lisi v. De Lisi, 12 A. 2d 468, 470, (Pa.), and that in determining whether there is clear and satisfactory evidence of the wrong which the law treats as justifying cause for decreeing a divorce, the court must be informed what the defendant has done, not what the witnesses may conclude, or what they may regard as the character of his conduct. Edmond’s Appeal, 57 Pa. 232, 233. Mere general expressions are of no value unless accompanied by the actual facts on which these assertions are based. Bishop v. Bishop, 30 Pa. 412, 415, De Lisi v. De Lisi, supra. There can be no doubt as to the importance that the factor of persistence and continuity in the cruel acts and the grave injuries has, when invoking the ground on which the complaint is based, but in the case at bar by the reasons stated, *908it was not shown that this .factor existed, a thing which is difficult to understand, since the plaintiff complains of a conjugal life which according to him has been a long and painful via crucis.
We have decided that “ordinary evidence is not sufficient to break a bond which is the foundation of a fundamental social institution, on the ground of cruel treatment and grave injury,” Manich v. Quero, supra, it being a well-settled rule and traditionally recognized in law that the spouse seeking a divorce on the latter ground has the burden of producing a preponderance of the evidence and making a clear and satisfactory showing. Manich v. Quero, supra; Hanireu v. Hanireu, 26 A. 2d 381, 383 (Md.); Jacobson v. Jacobson, 36 A. 2d 189, 190, (Pa.). Acts of cruelty or indignities must be shown, and it is not enough to support the burden of proof to introduce testimony of witnesses who give their conclusions in that regard or have them testify merely in general terms. Nelson, Divorce and Annulment, 2d ed., pp. 292, 293; Walldren v. Walldren, 63 S.W. 2d 845, 847 (Ark.); De Lisi v. De Lisi, supra; Esenwein v. Esenwein, 167 A. 350, 351 (Pa.); Edmond’s Appeal, supra.
Marriage may be dissolved by one of the grounds prescribed by the Civil Code. The state does not compel anybody to cohabit if there is a legal ground for divorce, but if the remedy is sought, he who desires it has the burden of introducing evidence to prove the ground that he invokes, which if believed by the judge, has the legal effect of establishing the ground. Plaintiff did not fulfill.that duty in the case at bar and we are of the opinion that to decide differently would be tantamount to altering the ground on which divorce is sought.
We are perfectly aware of the deference that the ■findings of fact of the trial court generally deserve, but we are likewise aware of the well-settled doctrine that, when the *909evidence is insufficient to support the judgment, the error committed is one of law, and a review by this Court is in order.
The judgment appealed from will be reversed.
Mr. Chief Justice Snyder dissented.
Mr. Justice Belaval concurs in the result.